EXHIBIT 10.2

PURCHASE AND SALE AGREEMENT

(Rising Tide Properties)

This PURCHASE AND SALE AGREEMENT (the “Agreement”) by and between RISING TIDE
DEVELOPMENT, LLC, a Delaware limited liability company (“Seller”) and
U-STORE-IT, L.P., a Delaware limited partnership (“Purchaser”) is effective as
of August 6, 2007 (the “Execution Date”).

In consideration of the mutual covenants and provisions herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:

ARTICLE I

DESCRIPTION OF PROPERTY

1.1. Purchase and Sale.

Seller hereby agrees to sell, assign, and convey to Purchaser, and Purchaser
agrees to purchase from Seller, in accordance with the terms and subject to the
conditions contained herein, those certain fourteen (14) parcels of real
property described as follows:

(i) The parcel of real property, together with all Improvements (defined herein)
located thereon and known for street numbering purposes as 1531 Montiel Road, in
the City of Escondido, San Diego County, California;

(ii) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 28401 Rancho California Road, in the
City of Temecula, Riverside County, California;

(iii) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 2020 Mt. Baldy Drive, in the
City of Riverside, Riverside County, California;

(iv) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 4309 Ehrlich Road, in the City of
Tampa, Hillsborough County, Florida;

(v) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 8585 Touchton Road, in the City of
Jacksonville, Duvall County, Florida;

(vi) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 11570 Beach Boulevard, in the City of
Jacksonville, Duvall County, Florida;



--------------------------------------------------------------------------------

(vii) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 8121 Point Meadows Drive, in
the City of Jacksonville, Duvall County, Florida;

(viii) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 1201 N. State Road 7, in the
City of Royal Palm Beach, North Palm Beach County, Florida;

(ix) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 12701 SW 124th Street, in the City of
Kendall, Miami-Dade County, Florida;

(x) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 6550 SW 160th Avenue, in the City of
Southwest Ranches, Broward County, Florida;

(xi) The parcel of real property, together with all Improvements located thereon
and known for street numbering purposes as 3024 Plummer Cove Road, in the City
of Jacksonville, Duvall County, Florida;

(xii) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 105 Old Peachtree Road, in
the City of Suwanee, Gwinnett County, Georgia;

(xiii) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 55 Commercial Street, in the
City of Medford, Middlesex County, Massachusetts; and

(xiv) The parcel of real property, together with all Improvements located
thereon and known for street numbering purposes as 15910 Pearl Road, in the City
of Strongsville, Cuyahoga County, Ohio;

as each of the aforementioned parcels is more particularly described on Exhibit
“A” attached hereto and incorporated by reference herein, which Exhibit is
subject to update during the Inspection Period (the “Land”), together with all
buildings (including, without limitation, heating, ventilation, air conditioning
and other building systems), structures, fixtures, parking areas, sidewalks,
landscaping and improvements owned by Seller and now located on the Land
(collectively referred to as the “Improvements”), (the Land, the Improvements,
all appurtenances pertaining thereto, and all rights, title and interest of
Seller in and to any riparian rights, easements, licenses, privileges, adjacent
streets, roads, alleys, strips, gores or rights of way pertaining to the Land
are hereinafter collectively referred to as the “Premises”), and together with:

(a) All tangible personal property upon the Land or within the Improvements,
including, without limitation, furniture, carpeting, draperies, equipment,
appliances, machinery, tools and supplies, furnishings, computer hardware,
signage, inventory and other types and items of personal property affixed
thereto, located thereon or used in connection with the operation of the
Premises owned by Seller (the “Personal Property”). The Personal Property to be
conveyed

 

2



--------------------------------------------------------------------------------

is subject to depletions, replacements and additions in the ordinary course of
Seller’s business and shall not include any items of personal property owned by
any tenants of the Premises (the “Tenants”) and any items of personal property
owned by third parties and leased to Seller; and

(b) All of Seller’s right, title and interest in and to all assignable leases,
tenancy, occupancy or storage agreements in and for all or any portion of the
Premises (collectively, the “Leases”), together with all refundable security or
other deposits and prepaid rents made pursuant to such Leases (the “Tenant
Deposits”);

(c) All of Seller’s right, title and interest in and to the Assumed Service
Contracts (hereinafter defined), including, without limitation, all leasing,
service, supply and maintenance contracts relating to the Premises; and

(d) Any of Seller’s right, title and interest in any intangible personal
property used in connection with the Premises and the business operated thereon;
any assignable permits, assignable approvals, assignable utility rights,
assignable developmental rights, assignable warranties, and assignable
guaranties, to the extent in Seller’s possession or on the Premises: any plans
and specifications and any other architectural and engineering drawings for the
Improvements, any surveys, engineering reports and other technical information
relating to the Land; any of Seller’s right, title and interest in any licenses,
franchises, computer software, logos, tradenames, trademarks, servicemarks,
telephone numbers and advertising materials (except any of the aforementioned
containing the name “Rising Tide”); any goodwill associated with the Premises;
any insurance proceeds and condemnation awards or claims thereto with respect to
occurrences or proceedings commencing after the Execution Date, and all books
and records used in connection with the Premises and the business operated
thereon, excluding the minute books and other similar books and records of
Seller that constitute corporate records or tax returns (collectively, the
“Intangibles”).

The Premises, Personal Property, Leases, Tenant Deposits, Assumed Service
Contracts and Intangibles are hereinafter sometimes collectively referred to as
the “Property”.

ARTICLE II

PURCHASE PRICE

2.1. Purchase Price.

The total purchase price for the Property shall be One Hundred Twenty-One
Million and 00/100 Dollars ($121,000,000.00) (the “Purchase Price”), together
with all Personal Property, Leases, Tenant Deposits, Assumed Service Contracts
and Intangibles relating thereto.

2.2 Payment of Purchase Price.

Purchaser shall pay to Seller at Closing (defined herein) the Purchase Price,
subject to adjustments and credits as set forth in this Agreement, either (a) in
cash, cashier’s check or wire transfer of immediately available funds (U.S.
Dollars) or (b) such other method as is approved by Seller. In the event payment
is made by wire transfer, sums shall be deemed paid by Purchaser when receipt of
the wire transfer is acknowledged by a financial institution designated by
Seller as the recipient.

 

3



--------------------------------------------------------------------------------

ARTICLE III

CONTINGENCY

3.1 The Purchaser’s and Seller’s obligations hereunder are subject to the
satisfaction of the following condition precedent (the “Condition Precedent”) by
Tuesday, August 7, 2007 at 5:00 P.M. EST: approval by the majority of the Board
of Trustees of Purchaser’s general partner of (a) the acquisition of the
Property; (b) the Settlement Agreement to be executed by Purchaser and Seller
and other related parties concurrently herewith (the “Settlement Agreement”);
and (c) the Property Management Termination Agreement, the Marketing Services
Termination Agreement and the Option Termination Agreement to be executed by
Purchaser and Seller and other related parties concurrently herewith (the
“Termination Agreements”). Purchaser shall deliver written notice to Seller that
the Condition Precedent has been met by Tuesday, August 7, 2007 at 5:00 P.M.
EST, and if no such notice is delivered by such date and time, Seller may
immediately terminate this Agreement, with Purchaser having no right to cure.

ARTICLE IV

INSPECTION

4.1. Duration.

Purchaser shall have the right, subject to the terms herein, during normal
business hours and at such other times upon reasonable notice for a period
commencing on the Execution Date and ending at 5:00 p.m. EST on August 17, 2007
(the “Inspection Period”) to enter upon the Premises to inspect and investigate
the Property to determine whether or not the same is satisfactory to Purchaser,
in Purchaser’s sole discretion. If Purchaser provides written notification to
Seller on or before the expiration of the Inspection Period that, based upon
Purchaser’s due diligence investigation, the Property is unsuitable for purchase
by Purchaser or that any of the Conditions Precedent has not been satisfied,
then this Agreement shall terminate, and neither of the parties hereto shall
have any further rights or obligations under this Agreement whatsoever, except
for any such rights and obligations that, by the express terms hereof, survive
any termination of this Agreement. If Purchaser does not provide such notice to
Seller on or before the expiration of the Inspection Period, the Property shall
be considered satisfactory to Purchaser, the Conditions Precedent shall be
deemed satisfied or waived, and Purchaser shall be obligated to purchase the
Property on the terms and conditions set forth herein.

Purchaser may extend the Inspection Period until 5:00 p.m. EST on September 7,
2007, if Purchaser provides written notification to Seller electing such
extension. The Inspection Period may not be extended beyond September 7, 2007,
without a written amendment to this Agreement signed by Purchaser and Seller.

 

4



--------------------------------------------------------------------------------

4.2 Entry and Inspection.

During the Inspection Period, subject to the rights of tenants, Seller shall
make the Property available for inspection by Purchaser, Purchaser’s employees,
agents and contractors, during normal business hours and at such other times
upon reasonable notice but in no event less than twenty-four (24) hours advance
notice. During the Inspection Period, Purchaser may, at Purchaser’s sole risk
and expense, undertake a complete physical inspection of the Premises as
Purchaser deems appropriate; provided, however, that (a) any such inspection
does not cause any permanent damage to the Premises and (b) Purchaser shall not
conduct or allow any intrusive inspection of the Premises without Seller’s prior
written consent, which Seller hereby agrees not to unreasonably withhold,
condition or delay. Notwithstanding anything contained in this Section 4.2 to
the contrary, Seller hereby consents to any customary Phase I environmental
inspection of the Premises. In addition, with the exception of privileged
communications and materials, Purchaser shall have the right to review at the
Premises any operating files maintained by Seller or its property manager in
connection with the leasing, maintenance and/or management of the Premises, that
are on the Premises, including, without limitation, rent rolls, financial and
operating statements for the last three (3) years, structural engineering
studies, environmental studies, those service contracts or agreements pertaining
to the use, operation or maintenance of the Property (the “Service Contracts”),
plans and specifications, tenant lease files, and other general records relating
to the income and expenses of the Premises. During the Inspection Period,
Purchaser shall obtain an appraisal of the fair market value of the Property
(the “Appraisal”).

All such inspections, investigations and examinations shall be undertaken at
Purchaser’s sole cost and expense. Prior to conducting any examination of the
Premises, Purchaser shall provide Seller with a certificate of insurance
confirming that Purchaser maintains a comprehensive general liability policy
with coverage in an amount of not less than $1,000,000.00. Purchaser will
coordinate all on-site inspections with Seller so that Seller shall have the
option of having one of Seller’s representatives present at any and all on-site
inspections, provided, however Seller’s representative shall not unreasonably
disturb Purchaser’s investigations. Purchaser shall direct all communications to
Seller’s designated management representatives and not to Seller’s on-site
employees. After completing any inspections, Purchaser shall restore the
Property to substantially the condition that existed immediately prior to said
inspection and repair any damage caused by Purchaser’s inspections, and
Purchaser hereby agrees to indemnify and hold Seller harmless from any and all
claims made or causes of action brought against Seller or the Property to the
extent resulting from the activities of Purchaser or any of Purchaser’s agents
or servants in conducting any of the inspections, investigations or examinations
on the Premises; provided, however, Purchaser shall have no liability to Seller
under this Section 4.2 for pre-existing conditions upon the Property.

Purchaser agrees not to unreasonably disrupt the business operations on the
Premises or any of the tenants during the term of this Agreement and Purchaser
further agrees not to disclose to any third party any non-public information
contained in books of account, customer lists or any other proprietary
information provided to Purchaser by Seller, except to Purchaser’s agents,
contractors, accountants, attorneys, lender and otherwise as may be necessary or
desirable for the purposes of this transaction or as may be otherwise required
by law, without the express prior written consent of Seller.

 

5



--------------------------------------------------------------------------------

Neither Purchaser, nor any employee or agent of Purchaser, shall report any
non-public data, results, or work product obtained or produced in connection
with Purchaser’s inspection and examination of the Property to a municipal,
state, or federal government or agency or any other administrative agency, or
any other third party, except as required by Purchaser in order to evaluate the
Property or to comply with legal requirements and duties, without the written
permission of the Seller.

Seller shall reasonably cooperate with Purchaser in its due diligence review and
investigation of the Property and shall direct its employees and agents to
reasonably cooperate with Purchaser in such review and investigation. Except as
otherwise set forth in Article VI, Seller assumes no responsibility for the
accuracy or completeness of any statement or other matter contained in any of
the documents or records used by Purchaser to assist Purchaser in making its
inspections, investigations or tests with respect to the Premises.

The terms of this Section 4.2 shall survive the Closing or the termination of
this Agreement, as applicable.

4.3 Seller’s Deliveries.

Seller shall deliver to Purchaser (or make available to Purchaser for
Purchaser’s review or copying, at Seller’s principal office or at the Premises)
within five (5) days after the Execution Date (unless otherwise set forth below)
copies of the following (collectively, the “Property Information”):

 

  (a) Copies of the Service Contracts;

 

  (b) Copies of any licenses, business and use permits and certificates of
occupancy held in respect to the Property;

 

  (c) Copies of such other documents in Seller’s possession that Purchaser may
reasonably request in connection with the Property; and

 

  (d) Any termite infestation reports with respect to each building located on
the Premises in Seller’s possession, together with any termite contracts in
effect with respect to the Premises and copies of any existing termite bonds.

Notwithstanding the above, Seller shall only be required to make available the
Property Information, to the extent not otherwise in the possession of
Purchaser’s affiliates.

Except as otherwise set forth in Article VI, Purchaser acknowledges and agrees
that Seller makes no representations or warranties, express or implied,
regarding the Property Information, including, without limitation, with respect
to the qualifications of the parties having prepared such materials, or the
accuracy or completeness of such Property Information, or Purchaser’s right to
rely on any such Property Information.

 

6



--------------------------------------------------------------------------------

4.4 Securities Law Matters.

Purchaser acknowledges that (i) its affiliate manages the Premises on behalf of
Seller pursuant to that certain Property Management Agreement by and between YSI
Management, LLC and Seller dated October 27, 2004 and (ii) its affiliate
provides marketing and other services to the Premises on behalf of Seller
pursuant to that certain Marketing and Ancillary Services Agreement by and
between U-Store-It Mini Warehouse Co. and Seller dated October 27, 2004. As a
result of the foregoing, Purchaser has maintained the books and records of the
Premises and all related information with respect to the Premises. At
Purchaser’s request, at any reasonable time before or after the Closing with
reasonable prior notice, Seller shall provide to Purchaser’s designated
independent auditor access to the books and records of the Premises that are in
Seller’s possession or Seller shall give its permission to Purchaser’s
affiliates to provide access to such auditor to the book and records of the
Premises and all related information with respect to the Premises for (i) the
period for which Purchaser or its general partner is required to have the
Premises audited under the regulations of the Securities and Exchange Commission
and (ii) any subsequent period required to be presented in the registration
statement(s) and filings of Purchaser’s general partner, and Seller shall
provide to such auditor a representation letter in substantially the form of
Exhibit “B” attached hereto in connection with the audit of the Premises in
accordance with generally accepted auditing standards (“Audit”). In addition,
Seller shall have its accountants or Seller shall give permission to Purchaser’s
affiliates, at Purchaser’s expense and on terms and conditions mutually
acceptable to Seller’s accountants and Purchaser to reformulate the audited
financial statements of Seller with respect to the Premises in order to generate
audited financial statements and related audit reports required to be included
in registration statement(s) and filings with respect to the Premises. The
provisions of this paragraph shall survive the Closing.

ARTICLE V

TITLE AND SURVEY

5.1. Initial Title and Survey Review.

On or before ten (10) days after the Execution Date (the “Initial Title and
Survey Delivery Date”), Purchaser shall deliver to Seller copies of those
certain Commitments for Title Insurance issued by Chicago Title Insurance
Company (the “Title Company”) for each of the fourteen (14) parcels of Land
described in Section 1.1 hereof (the “Title Commitments”). On or before the
expiration of the Inspection Period, Purchaser shall deliver to Seller copies of
the surveys on each of the fourteen (14) parcels of Land described in
Section 1.1 hereof (the “Surveys”). In the event Purchaser determines in its
sole but reasonable discretion that there exist any matter(s) included in the
Title Commitments and/or shown on the Surveys that are reasonably objectionable
to Purchaser, Purchaser’s sole remedy shall be to terminate this Agreement by
reason of such objection(s) by giving written notice to Seller on or before the
expiration of the Inspection Period, in which event this Agreement shall be
deemed terminated and the parties hereto shall be relieved of all further
obligations and liabilities under this Agreement other than those that are
expressly stated to survive the termination of this Agreement. Seller shall have
no obligation to take any action or expend any money to remove any exceptions to
title or survey revealed during Purchaser’s due diligence and investigation of

 

7



--------------------------------------------------------------------------------

the Premises (such exceptions, other than the Mandatory Removal Liens (defined
herein) and any exceptions that the Title Company agrees to remove, or to
affirmatively insure-over, at or prior to Closing, or Seller agrees to cure, are
hereinafter referred to as the “Permitted Exceptions”); provided, however, that
notwithstanding the foregoing, Seller shall be obligated to remove from record
(by bonding or otherwise) any of the following affecting the Premises as of the
Closing Date: (w) any easements or rights of way with respect to the Premises
(other than easements benefiting the Premises which do not materially adversely
affect the Premises) granted by Seller after the date hereof and any agreements
affecting title to the Premises, entered into by Seller after the date hereof,
in either case, without Purchaser’s prior written approval, which approval shall
not be unreasonably withheld or delayed; (x) liquidated, final, non-appealable
liens or judgments against Seller and materially adversely affecting the
Premises; (y) any mortgage or other security interest entered into by Seller; or
(z) any mechanic’s or materialman’s lien and any judgment docketed against the
Premises, in any case resulting from the non-payment by Seller of any sums
alleged to be due and owing by Seller to a contractor or materialman
(collectively, the “Mandatory Removal Liens”).

5.2 Updated Title Report and Survey.

Notwithstanding the foregoing, Purchaser shall have until the Closing Date, to
review any title exceptions or survey matters newly disclosed by any updates to
the Title Commitments (an “Updated Title Report”) issued by the Title Company or
by an update to the current surveys or a new survey (any such update to the
Surveys or a new survey is herein called a “New Survey”, and such newly
disclosed title exceptions or survey matters that would materially adversely
affect the use or value of the Premises, (“Additional Exceptions”). If Seller
does not elect to have removed or insured over any Additional Exceptions to
which Purchaser objects, or fails to cure, any Additional Exception which it
shall have elected to cure, Purchaser shall have the right to elect, in writing,
at or prior to the Closing, either (1) to terminate this Agreement, in which
event this Agreement shall terminate, and neither party shall have any further
rights, obligations or duties under this Agreement, or (2) to accept title to
the Property subject to such Additional Exceptions. If Seller does timely so
cure or arrange for insurance over the objections, then this Agreement shall
continue in effect. Purchaser shall have the right at any time to waive any
objections that it may have made and thereby to preserve this Agreement in
effect. If Purchaser does not elect to terminate the Agreement as provided
above, the Additional Exceptions will be deemed to be Permitted Exceptions.
Purchaser agrees to promptly deliver to Seller copies of any and all Updated
Title Reports and New Surveys, as applicable, upon Purchaser’s receipt thereof.

ARTICLE VI

REPRESENTATIONS OR WARRANTIES BY SELLER

6.1. Seller’s Representations and Warranties.

Seller hereby represents, warrants, and covenants to Purchaser that the
following are true and correct as of the Execution Date, and such
representations and warranties shall be deemed to be remade as of the Closing
Date:

(a) Seller is duly organized, validly existing and in good standing under the
laws of the State of Delaware. Seller is qualified to transact business in the
States in which the Premises are located, except where the failure to be so
qualified should not have a material adverse effect on the Premises.

 

8



--------------------------------------------------------------------------------

(b) Seller has the power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with the terms hereof, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement thereof or relating to creditors’ rights generally.

(c) No consent, approval, permit or order of, nor filing with, any individual,
partnership, corporation, trust or other entity, governing agency or political
subdivision is required in connection with: (i) the execution, delivery, and
performance by Seller of this Agreement or (ii) the consummation by Seller of
the transactions contemplated hereby; other than such consents, approvals,
permits or orders that have been obtained or will be obtained prior to the
Closing Date.

(d) To Seller’s knowledge, none of the execution, delivery and performance by
Seller of this Agreement, nor the consummation by Seller of the transactions
contemplated hereby, will be in conflict with, or constitute a default (or an
event or condition which, with notice of lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, or result in
the creation or imposition of any lien or encumbrance under, any agreement,
note, mortgage or other instrument to which Seller is a party or which Seller
may be bound or subject, or, to Seller’s knowledge, violate any court order or
decree binding upon such party.

(e) Except for the pending litigation among the Purchaser and Seller and their
affiliates and principals styled U-Store-It Trust, et al. v. Rising Tide
Development, et al., Case No. 07-625562, and Todd Amsdell v. U-Store-It Trust,
et al., Case No. 07-626345, in the Cuyahoga County Court of Common Pleas,
Cleveland, Ohio, there is no litigation or proceeding, judicial or
administrative, pending, or to the knowledge of Seller, threatened, materially
affecting the Seller, the ability of Seller to consummate the transactions
contemplated hereby, or the value or use of the Premises. To Seller’s knowledge,
without inquiry or investigation, Seller has not received any written notice
of any material violation of applicable law that would have a material adverse
effect on the use or value of the Property, except to the extent that Purchaser
or any of Purchaser’s affiliates have been notified of any such violation, by an
independent third party or governmental agency or officer.

(f) Seller has good title in fee simple to the Premises, free and clear of all
liens and encumbrances except the Mandatory Removal Liens; all easements,
reservations, restrictions, covenants and conditions of record in the recording
office of the situs of each parcel of Land; zoning ordinances; taxes and
assessments not yet due and payable; encroachments or other survey matters which
do not materially adversely affect use or value of the Premises; and rights of
tenants/occupants in possession, and no party, except as herein set forth, has
or shall have on the Closing Date any rights in, or to acquire, the Premises,
except for the rights of occupancy set forth in the Leases.

 

9



--------------------------------------------------------------------------------

(g) To Seller’s knowledge, Seller has received no written notice of any
proceeding or inquiry pending before or by any governmental authority with
respect to the presence of any hazardous materials on the Premises or their
migration from or to other property, and to Seller’s knowledge (except as may be
provided or disclosed in any of the environmental reports listed on Exhibit G,
all of which have been in the possession of Purchaser or any of Purchaser’s
affiliates prior to the Execution Date), no hazardous materials, in violation of
applicable environmental laws, were stored or generated on or released from or
are present on the Premises. The foregoing representations and warranties shall
be deemed to be remade as of the Closing Date, except to any extent otherwise
notified by Seller to Purchaser. As used herein, the term “hazardous material”
shall mean any hazardous, toxic, radioactive or dangerous waste, substance or
material defined as such in the Comprehensive Environmental Response
Compensation and Liability Act of 1980 (“CERCLA”), The Resource Conservation
Recovery Act (“RCRA”), the Superfund Amendment Reauthorization Act (“SARA”), any
so-called superfund or superlien law or any other applicable federal, state or
local statute law, ordinance, code, rule, regulation, order, decree, regulating,
relating to or imposing liability or standards of conduct concerning any
hazardous, toxic or dangerous waste, substance or material, as now in effect,
and any petroleum product. As used in this Section 6.1(g) only, “Seller’s
knowledge” shall mean the actual knowledge of Robert J. Amsdell, Barry L.
Amsdell and Todd C. Amsdell (the “Amsdells”) without any requirement to make an
inquiry or investigation, including, but not limited to, no requirement (i) to
review the files or other documents in the possession of each of the Amsdells or
of which each of the Amsdells is aware or (ii) to inquire of employees of the
Seller or its affiliates who have primary responsibilities pertinent to such
inquiry and access to information in the possession of Seller or its affiliates
and responsive thereto.

(h) Seller has no knowledge of any violation by Seller [or, without any inquiry,
by the entity which has held title to the Property during the five years
preceding the Closing Date] of (a) the PATRIOT Act, Pub. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986,
and laws relating to the prevention and detection of money laundering in 18
U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C. §§
2401-2420), the International Emergency Economic Powers Act (50 U.S.C. § 1701,
et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the Trading With
The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9; (c) the Foreign
Asset Control Regulations contained in 31 C.F.R., Subtitle B, Chapter V; and
(d) any other civil or criminal federal or state laws, regulations, or orders of
similar import.

(i) Seller is not an entity with whom Purchaser is prohibited from engaging in
this transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to Seller
or any party that has ownership in or control over Seller being (1) subject to
United States government embargos or sanctions, (2) in violation of terrorism or
money laundering laws, statutes, executive orders or other governmental action,
or (3) listed on a published United States government list (e.g., Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control or other lists of similar import).

 

10



--------------------------------------------------------------------------------

(j) No bankruptcy, insolvency, rearrangement or similar action involving Seller,
whether voluntary or involuntary, is pending, or to Seller’s actual knowledge,
without any inquiry, threatened, and Seller has never:

 

  (i) filed a voluntary petition in bankruptcy;

 

  (ii) been adjudicated a bankrupt or insolvent or filed a petition or action
seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws;

 

  (iii) sought or acquiesced in the appointment or any trustee, receiver or
liquidator of all or any substantial part of its or his properties, the Land and
Improvements, personal property or any portion thereof, or

 

  (iv) made an assignment for the benefit of creditors or admitted in writing
its or his inability to pay its or his debts generally as the same become due.

(k) Seller is not a “foreign person” within the meaning Section 1445 of the IRC
of 1986, as amended.

6.2 Seller’s Disclaimer.

Purchaser acknowledges and agrees that Seller, except as set forth in
Section 6.1 above or in the transaction documents to be executed in connection
herewith, has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether expressed or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Property
including, without limitation:

(a) Value, nature, quality or condition of the Property, including without
limitation the water, soil and geology and status of any permits and
governmental approval;

(b) Income to be derived from the Property;

(c) Suitability of the Property for any and all activities and uses which
Purchaser may conduct thereon;

(d) Compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body;

(e) Habitability, merchantability, marketability, profitability or fitness for
particular purpose of the Premises and Personal Property;

(f) Manner or quality of the construction or of the materials incorporated into
the Premises and Personal Property; or

 

11



--------------------------------------------------------------------------------

(g) Manner, quality, state of repair or lack of repair of the Premises and
Personal Property.

6.3 “As Is” Sale.

Purchaser acknowledges that (i) its affiliate manages the Premises on behalf of
Seller pursuant to that certain Property Management Agreement by and between YSI
Management, LLC and Seller dated October 27, 2004 and (ii) its affiliate
provides marketing and other services to the Premises on behalf of Seller
pursuant to that certain Marketing and Ancillary Services Agreement by and
between U-Store-It Mini Warehouse Co. and Seller dated October 27, 2004. Except
for the representations in Section 6.1 or in the transaction documents to be
executed in connection herewith, Purchaser further acknowledges and agrees that
having been given the opportunity to inspect the Property, Purchaser is relying
solely on its own investigation of the Property and not on any information
provided or to be provided by Seller. Purchaser further acknowledges and agrees
that any information provided or to be provided by Seller but prepared by third
party contractors with respect to the Property was obtained from a variety of
sources and that Seller has not made any independent investigation or
verification of such information and makes no representations as to the accuracy
or completeness of any such information. Purchaser agrees that Seller is not,
and shall not be, liable or bound in any manner by any verbal or written
statements, representations, or information pertaining to the Property, or the
operation thereof, furnished by any real estate broker, servant or any other
person, excepting solely Seller, Seller’s employees, and agents. Except for the
representations in Section 6.1 or in the transaction documents to be executed in
connection herewith, Purchaser further acknowledges and agrees that the sale of
the Property as provided for herein is made on a “AS IS” condition and basis
with all faults. It is understood and agreed that the Purchase Price has been
adjusted by prior negotiations to reflect that all of the Property is sold by
Seller and purchased by Purchaser subject to the foregoing.

6.4 Survival.

All of the representations and warranties of Section 6.1 shall be repeated on
the Closing Date as provided in Section 9.2 (g), herein, and shall survive
Closing for a period of twelve (12) months after the Closing Date.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS BY PURCHASER

7.1. Purchaser’s Representations and Warranties.

Purchaser hereby represents, warrants, and covenants to Seller that the
following are true and correct as of the Execution Date, and such
representations and warranties shall be deemed to be remade as of the Closing
Date:

(a) Purchaser is a limited partnership, duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact

 

12



--------------------------------------------------------------------------------

business in the States in which the Premises are located, except where the
failure to be so qualified should not have a material adverse effect on the
Premises.

(b) Purchaser has the power and authority to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Purchaser and constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with the terms hereof, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement thereof or relating to creditors’ rights
generally.

(c) No consent, approval, permit or order of, nor filing with, any individual,
partnership, corporation, trust or other entity, governing agency or political
subdivision is required in connection with: (i) the execution, delivery, and
performance by Purchaser of this Agreement or (ii) the consummation by Purchaser
of the transactions contemplated hereby.

(d) To Purchaser’s knowledge, none of the execution, delivery and performance by
Purchaser of this Agreement, nor the consummation by Purchaser of the
transactions contemplated hereby, will be in conflict with, or constitute a
default (or an event or condition which, with notice of lapse of time or both,
would constitute a default) under, or result in the termination or acceleration
of, or result in the creation or imposition of any lien or encumbrance under,
any agreement, note, mortgage or other instrument to which Purchaser is a party
or which Purchaser may be bound or subject, or, to Purchaser’s knowledge,
violate any court order or decree binding upon such party.

(e) Purchaser acknowledges that, by the end of the Inspection Period, Purchaser
will have had sufficient opportunity to inspect the Property at its expense in
order to ascertain to its satisfaction the extent to which the Property complies
with applicable zoning, building, environmental, health and safety and all other
laws, codes and regulations, except as otherwise expressly set forth herein.

(f) Purchaser acknowledges that, by the end of the Inspection Period, Purchaser
will have had sufficient opportunity to review the Leases, Service Contracts,
expenses and other matters relating to the Property in order to determine, based
upon its own investigations, inspections, tests and studies, whether to purchase
the Property and to assume Seller’s obligations under the Leases, Assumed
Service Contracts and otherwise with respect to the Property, except as
otherwise expressly set forth herein.

(g) Purchaser has no knowledge of any violation by Purchaser of (a) the PATRIOT
Act, Pub. L. No. 107-56, the Bank Secrecy Act, 31 U.S.C. § 5311 et seq., the
Money Laundering Control Act of 1986, and laws relating to the prevention and
detection of money laundering in 18 U.S.C. §§ 1956 and 1957; (b) the Export
Administration Act (50 U.S.C. §§ 2401-2420), the International Emergency
Economic Powers Act (50 U.S.C. § 1701, et seq.), the Arms Export Control Act (22
U.S.C. §§ 2778-2994), the Trading With The Enemy Act (50 U.S.C. app. §§ 1-44),
and 13 U.S.C. Chapter 9; (c) the Foreign Asset Control Regulations contained in
31 C.F.R., Subtitle B, Chapter V; and (d) any other civil or criminal federal or
state laws, regulations, or orders of similar import.

 

13



--------------------------------------------------------------------------------

(h) Purchaser is not an entity with whom Seller is prohibited from engaging in
this transaction due to any United States government embargos, sanctions, or
terrorism or money laundering laws, including, without limitation, due to
Purchaser or any party that has ownership in or control over Purchaser being
(1) subject to United States government embargos or sanctions, (2) in violation
of terrorism or money laundering laws, statutes, executive orders or other
governmental action, or (3) listed on a published United States government list
(e.g., Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control or other lists of similar import).

(i) No Bankruptcy, insolvency, rearrangement or similar action involving
Purchaser, whether voluntary or involuntary, is pending or to Purchaser’s actual
knowledge, without any inquiry, threatened, and Purchaser has never:

 

  (i) filed a voluntary petition in bankruptcy;

 

  (ii) been adjudicated a bankrupt or insolvent or filed a petition or action
seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws;

 

  (iii) sought or acquiesced in the appointment or any trustee, receiver or
liquidator of all or any substantial part of its or his real or personal
properties, or

 

  (iv) made an assignment for the benefit of creditors or admitted in writing
its or his inability to pay its or his debts generally as the same become due.

(j) There is no litigation or proceeding, judicial or administrative, pending,
or to the knowledge of Purchaser, threatened, materially affecting the Purchaser
or the ability of Purchaser to consummate the transactions contemplated hereby.

ARTICLE VIII

SELLER’S COVENANTS FOR PERIOD PRIOR TO CLOSING

8.1.

(a) Until Closing, Seller or Seller’s agent shall keep the Premises insured
under its current policies against fire and other hazards covered by extended
coverage endorsement and commercial general liability insurance against claims
for bodily injury, death and property damage occurring in, on or about the
Premises.

(b) Until Closing, Seller shall use reasonable efforts to operate and maintain
the Property substantially in accordance with Seller’s or Seller’s agent’s past
practices with respect to the Property, normal wear and tear excepted.

 

14



--------------------------------------------------------------------------------

(c) Until Closing, Seller shall enter into only those third-party contracts
which are necessary to carry out its obligations under Section 8.1(b) and which
shall be cancelable on thirty (30) days written notice, without expense to
Purchaser. If Seller enters into any such contract, it shall promptly provide
written notice thereof to Purchaser and unless Purchaser, within ten (10) days
thereafter, notifies Seller in writing of its intention to not assume such
contract, it shall be treated as an Assumed Service Contract approved by
Purchaser under Section 13.17 hereof. Notwithstanding the foregoing, from and
after the expiration of the Inspection Period, Seller shall not enter into any
third-party contracts with respect to the Property (other than to effect the
Settlement Agreement, the Termination Agreements and the “Ancillary Agreements”
(as defined in the Settlement Agreement), without obtaining Purchaser’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

(d) As to any new lease or any amendment, modification, renewal or extension of
a Lease, from and after the Execution Date, until Closing, Seller shall not
(i) provide any below-market rental concessions that survive Closing except to
the extent that at Closing Seller provides Purchaser with a credit for same; or
(ii) impose on Purchaser new financial obligations which survive Closing other
than normal maintenance and repair.

(e) Seller shall be permitted to replace items of Personal Property so long as
the replacement item is of similar quality and utility.

(f) Seller shall notify its property manager to comply with all laws,
ordinances, orders, regulations and requirements applicable to the Property.

ARTICLE IX

CLOSING

9.1. Closing.

The consummation of the transaction contemplated by this Agreement (the
“Closing”) shall be an escrow closing held in the Cleveland, Ohio office of the
Title Company (the “Escrow Agent”), located at 1360 East Ninth Street, Suite
500, Cleveland, Ohio 44114, Telephone (216) 696-1275, at 11:00 a.m., on the
later of (a) fifteen (15) days after the end of the Inspection Period or (b) any
later date of Closing agreed in writing by the Purchaser and Seller (the
“Closing Date”).

9.2 Seller’s Obligations at Closing.

At Closing, Seller shall deliver to Escrow Agent the following items:

(a) Deeds executed by Seller conveying the Premises to Purchaser, free and clear
of all encumbrances except: zoning and/or restrictions and prohibitions imposed
by governmental authority; the Permitted Exceptions; rights of tenants/occupants
in possession; and real estate taxes and assessments which are a lien but not
yet due and payable, substantially in the form attached hereto as Exhibit “D”;

 

15



--------------------------------------------------------------------------------

(b) a standard Owner’s Affidavit sufficient to permit the Title Company to
remove the standard exceptions from the title policy, regarding “gap” and
mechanics liens;

(c) a Non-Foreign Affidavit stating that Seller is not a foreign entity or
person for purposes of the Internal Revenue Code (the “Code”);

(d) the Leases and Tenant Deposits, except to the extent in the possession of
Purchaser or any of Purchaser’s affiliates;

(e) keys to the Premises, except to the extent in the possession of Purchaser or
any of Purchaser’s affiliates;

(f) such other documents or instruments as the Title Company may reasonably
request in order to effectuate the transaction contemplated by this Agreement;

(g) a certificate, duly executed by Seller certifying that, to Seller’s actual
knowledge, without any due diligence or investigation on Seller’s part, each and
every warranty and representation made by Seller in this Agreement is true and
correct, in all material respects, as of Closing, as if made by Seller at such
time, except as shall have been disclosed to and waived by Purchaser in writing;

(h) only to the extent obligated to provide the same pursuant to Section 13.18,
such other documents or instrument as necessary to effectuate a like-kind
exchange of property under Section 1031 of the Internal Revenue Code; and

(i) certified resolutions approving the sale of the Property and authorizing the
necessary parties to execute and deliver any and all closing documents to
effectuate the closing of the sale transaction for and on behalf of the Seller.

9.3 Purchaser’s Obligations at Closing.

At Closing, Purchaser shall deliver to Escrow Agent the following:

(a) the Purchase Price in accordance with the provisions of Article II;

(b) such authority documents (or portions thereof) required by the Title Company
to issue a title policy to Purchaser to insure the Premises at Closing;

(c) a certificate, duly executed by Purchaser, certifying that each and every
warranty and representation made by Purchaser in this Agreement is true and
correct, in all material respects, as of Closing, as if made by Purchaser at
such time, except as shall have been disclosed to and waived by Seller in
writing;

(d) marked title commitments insuring Purchaser’s interest as owner of the
Premises subject only to the Permitted Exceptions in the amount of the Purchase
Price;

 

16



--------------------------------------------------------------------------------

(e) only to the extent obligated to provide the same pursuant to Section 13.18,
such other documents or instrument as necessary to effectuate a like-kind
exchange of property under Section 1031 of the Internal Revenue Code;

(f) such other documents or instruments as the Title Company may reasonably
request in order to effectuate the transaction contemplated by this Agreement;
and

(g) certified resolutions approving the purchase of the Property and authorizing
the necessary parties to execute and deliver any and all closing documents to
effectuate the closing of the sale transaction for and on behalf of the
Purchaser.

9.4 Mutual Deliveries at Closing.

Purchaser and Seller shall deliver or cause to be delivered to the Escrow Agent
the following at Closing:

(a) Executed counterparts of the Termination Agreements;

(b) Executed counterparts of the Bill of Sale and Assignment and Assumption
Agreement in the form attached hereto as Exhibit “E”, conveying to Purchaser the
Personal Property “as-is” and assigning to Purchaser the Leases, the Tenant
Deposits and the Assumed Service Contracts; and

(c) Closing Statement reflecting agreed adjustments made at Closing.

(d) Purchaser shall prepare letters to each tenant under the Leases, in the form
attached hereto as Exhibit “F” informing them of the sale of the Property to
Purchaser, to be sent to each tenant at Purchaser’s direction following Closing.
If Purchaser desires to utilize a different form letter, Purchaser and Seller
shall cooperate in good faith during the Inspection Period to agree upon an
alternate form letter suitable to Purchaser and Seller.

ARTICLE X

CLOSING COSTS, PRORATIONS OF RENTS, TAXES AND MISCELLANEOUS EXPENSES

10.1. Closing Costs.

At Closing, Purchaser and Seller shall each pay their own attorney’s fees.

Seller also shall pay (i) recording fees, escrow fees and other closing costs in
regard to each parcel of the Premises, to the extent custom and practice in the
locality of such parcel typically apportions such closing costs to a seller,
except costs otherwise allocated herein, and; (ii) the payoff and release of any
Mandatory Removal Liens which are not Permitted Exceptions.

Purchaser also shall pay (i) recording fees, escrow fees and other closing costs
in regard to each parcel of the Premises, to the extent custom and practice in
the locality of such

 

17



--------------------------------------------------------------------------------

parcel typically apportions the same to a purchaser, except costs otherwise
allocated herein, (ii) transfer taxes or other transfer or recording taxes
arising in connection with the sale of the Property, (iii) costs of any title
insurance elected by Purchaser; and (iv) other costs specifically allocated
herein to Purchaser (e.g. surveys and Investigation costs).

10.2 Real and Personal Property Taxes.

Real estate taxes and assessments on the Premises and any personal property
taxes on the Personal Property for the year of Closing shall be prorated as of
the Closing Date. Seller shall be responsible for all real estate and personal
property taxes and assessments for the period ending on the day immediately
preceding the Closing Date and Purchaser shall be responsible for all such taxes
and assessments from and after the Closing Date. If the tax or assessments bill
for the year of Closing has not been issued prior to Closing, such taxes or
assessments shall be prorated based upon the tax or assessment bill issued for
the previous year, with known changes, if any; provided, however, that Seller
and Purchaser shall reprorate real estate taxes and assessments based upon the
maximum available discount amount, if any, when the actual amount becomes known.
Seller shall provide written notice to Purchaser if Seller elects to challenge
any tax assessments.

10.3 Service Contracts; Expenses.

Costs of the Assumed Service Contracts and actual bills and expenses of the
Property, (except for Real and Personal Property Taxes, which shall be paid and
prorated pursuant to Section 10.2 herein) shall be paid and prorated as provided
in the Property Management Termination Agreement between Seller and Purchaser’s
affiliate, dated concurrently herewith.

10.4 Rental Payments and Other Income.

All rents, charges, fees or income of the Property (except for Security
Deposits, which shall be governed by Section 10.5 herein) shall be collected,
prorated and paid as provided in the Property Management Termination Agreement
between Seller and Purchaser’s affiliate, dated concurrently herewith.

10.5 Security Deposits.

All Tenant Deposits paid by tenants under the Leases and prepaid rents paid by
such tenants that are to be applied to the last month’s rent under the Leases,
together with any interest thereon, if any, shall be assigned and transferred to
Purchaser at Closing. Purchaser shall assume all obligations of Seller with
respect to any such Tenant Deposits and prepaid rents and shall indemnify Seller
against any loss, claim or action arising solely from Purchaser’s failure to
account for and properly apply any such Tenant Deposits and prepaid rents.

 

  10.6 Post-Closing Adjustment.

Within sixty (60) days after Closing the parties shall conduct a post-closing
reconciliation of those items required to be paid and prorated in the Property
Management Termination Agreement, in accordance with any procedures established
in the Property Management Termination Agreement.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

RISK OF LOSS

11.1. Casualty.

Seller assumes all risk and liability, damage to or injury occurring to the
Premises and/or Personal Property by fire, storm, accident or any other casualty
or cause until the Closing has been consummated. If the Premises and/or Personal
Property or any part thereof, suffers any damages prior to the Closing from fire
or other casualty, Seller shall promptly notify Purchaser of such damage. If
such damages are not material, the Closing shall continue as scheduled and
Seller shall assign to Purchaser the insurance proceeds (or Seller’s right to
the insurance proceeds) up to the amount of the loss and the Purchase Price
shall be reduced by the amount of any deductible and co-insurance. If such
damages are material, then Purchaser shall have the option to: (a) terminate
this Agreement by providing written notice thereof to Seller within twenty
(20) days after receipt of notice of said, in which event the parties shall have
no further rights and liabilities hereunder except with respect to those matters
specifically surviving termination or Closing; or (b) elect to proceed to
Closing without Seller repairing such damages, consummate the Closing, in which
event the proceeds of any insurance covering such damages shall be assigned to
Purchaser at Closing and the Purchase Price shall be reduced by the amount of
any deductible and co-insurance. For purposes hereof, “material” shall be deemed
to mean damages as to all parcels in the aggregate which will cost more than
$4.2 million to replace and/or repair.

11.2 Condemnation.

If, prior to Closing, any action(s) are initiated to take a material part of the
Premises by eminent domain proceedings or by deed in lieu under threat thereof,
then either Seller or Purchaser may either (a) terminate this Agreement by
providing written notice thereof to Seller within twenty (20) days after receipt
of notice of said, in which event the parties shall have no further rights or
obligations hereunder except those matters specifically surviving termination or
Closing, or (b) consummate the Closing in which latter event the award(s) of the
condemning authority or authorities not exceeding the Purchase Price shall be
assigned to Purchaser at the Closing. For purposes hereof, a “material part”
shall be deemed to mean taking(s) of the value of which is greater than $4.2
million as to all parcels in the aggregate.

ARTICLE XII

DEFAULT

12.1. Default by Seller.

If Seller is in material default or materially breaches the terms or provisions
of this Agreement, then Purchaser shall give Seller written notice specifying
the nature of the default. Seller shall have five (5) business days after
receipt of Purchaser’s notice of default

 

19



--------------------------------------------------------------------------------

within which to cure the specified default. If Seller does not cure such default
within said five (5) business day period, or if such default is not waived in
writing by Purchaser, then Purchaser, at its option, may (a) within five
(5) days of Seller’s default file suit against Seller seeking to enforce
specific performance of this Agreement, as its sole and exclusive remedy and
relief, (b) terminate this agreement; or (c) waive such default by Seller and
close the purchase, notwithstanding such default by Seller. In no event shall
Seller be liable to Purchaser for any actual, punitive, speculative,
consequential or other damages. Notwithstanding the foregoing, Purchaser’s
rights and remedies for any breach by Seller under Section 6.1 shall be governed
by Section 12.3.

12.2 Default by Purchaser.

If Purchaser is in material default or materially breaches the terms or
provisions of this Agreement, then Seller shall give Purchaser written notice
specifying the nature of the default. Purchaser shall have five (5) business
days after receipt of Seller’s notice of default within which to cure the
specified default. If Purchaser does not cure such default within said five
(5) business day period, or if such default is not waived in writing by Seller,
then Seller may, within five (5) days of Purchaser’s default, be entitled to
(a) terminate this agreement; (b) pursue an action for damages, without
terminating this Agreement; or (c) pursue an action for specific performance.

12.3 Survival and Limitation of Representations and Warranties; Seller’s
Knowledge; Indemnification.

The representations and warranties set forth in this Agreement and in the
transaction documents executed in connection herewith are made as of the date of
this Agreement and are remade as of the Closing Date (as provided in Section 9.2
(g), herein) and shall survive the Closing but written notification of any claim
arising therefrom must be received by Seller within twelve (12) months of the
Closing Date or such claim shall be forever barred and Seller shall have no
liability with respect thereto. Recovery of actual damages is Purchaser’s sole
and exclusive remedy for any such breach, provided that Seller shall have no
liability to Purchaser for matters disclosed by Seller or discovered by
Purchaser or its agents prior to Closing. This Section 12.3 shall remain in full
force and effect for twelve (12) months after the Closing.

Notwithstanding the above, prior to making any claim against Seller for any
matter or issue or warranty or representation concerning title, Purchaser shall
be required to (a) submit any such claim to the Title Company to the extent such
claims are insured against under any title insurance maintained by Purchaser as
provided by Section 5.1 of this Agreement; and (b) await the Title Company’s
resolution or non-resolution of any such claims provided, however, if the claim
against the Title Company has not been resolved prior to the expiration of the
Survival Period, Purchaser may give notice to Seller of any claim it may have
against the Seller but shall take no further action on such claim against the
Seller until such time as the claim against the Title Company has been resolved.

 

20



--------------------------------------------------------------------------------

12.4 Termination of Agreement.

If Purchaser does not close the transaction contemplated herein, Purchaser shall
return all documents delivered to Purchaser by Seller. The provision of this
Section 12.4 shall survive termination of this Agreement.

ARTICLE XIII

MISCELLANEOUS

13.1. Notices.

All notices, demands and requests which may be given or which are required to be
given by either party to the other, and any exercise of a right of termination
provided by this Agreement, shall be in writing and shall be deemed received
(a) when personally delivered to the party to receive such notice, (b) whether
actually received or not, one (1) business day after deposit with a commercial
express delivery service, with delivery costs prepaid, addressed as follows, or
(c) when received by the other party when sent by facsimile to the address and
number for such party set forth below (provided, however, that the notice is not
effective unless a duplicate copy of the facsimile notice is promptly given by
one of the other methods permitted under this paragraph):

 

If to Seller:   

Rising Tide Development,

6755 Engle Road, Suite A

Middleburg Heights, Ohio 44130

Attention: Robert J. Amsdell

Telephone: 440-891-4100

Facsimile: 440-891-4200

With a copy to:   

Kohrman Jackson & Krantz, PLL

One Cleveland Center, 20th Floor

1375 East Ninth Street

Cleveland, Ohio 44114

Attention: Marc C. Krantz, Esq.

Telephone: 216-736-7204

Facsimile: 216-621-6536

If to Purchaser:   

U-Store-It Trust

General Counsel

50 Public Square, Suite 2800

Cleveland, Ohio 44113

 

Phone: (216) 274.1340

Fax: (216) 274.1360

 

21



--------------------------------------------------------------------------------

With a copy to:   

U-Store-It Trust

460 East Swedesford

Wayne, PA 19087

Attn: Chief Financial Officer

Phone: (610) 293.5700

Fax: (610) 293.5720

13.2 Broker.

Each party represents to the other party that neither it nor any of its agents,
members, affiliates, shareholders or partners have dealt with any person or
entity that might have a claim for sales or brokerage commission or finder’s fee
with respect to the transaction contemplated by this Agreement. The parties
hereto agree that each party will indemnify, hold harmless and defend the other
from and against any claim for any such commission or fee by any broker or
similar person or entity claiming to have acted through the defaulting party or
its agents, affiliates, shareholders, or partners. The provisions of this
Section 13.2 shall survive Closing for twelve (12) months.

13.3 Dispute Resolution.

In the event that a dispute arises between (x) Purchaser and (y) Seller and/or
the Amsdells regarding the interpretation or performance of any provision of
this Agreement (except to the extent otherwise provided in any of the
Termination Agreements or the Settlement Agreement), no action shall be brought
in any court unless the parties have first participated in the following
procedure of alternative dispute resolution, the reasonable cost thereof (“ADR
Costs”) to be borne equally by the parties. Attorneys’ fees as well as any
experts’ fees, reproduction expenses, travel expenses and other like expenses,
however, shall not be considered ADR Costs.

(a) Negotiation. The parties shall enter into negotiation to settle the dispute,
within seven (7) days after one party notifies the other of the nature of such
dispute and David LaRue shall act as a negotiator on behalf of Purchaser and
Robert Amsdell on behalf of Seller and the Amsdells.

(b) Mediation. If David LaRue and Seller and/or the Amsdells are unable to reach
agreement on any disputed item, within seven (7) days thereafter, then the
parties shall enter into mediation to resolve the dispute, and a committee
consisting of the independent members of the Board of Trustees of Purchaser’s
general partner, with William Diefenderfer chairing such committee, shall
conduct such mediation pursuant to the Commercial Mediation Rules of the
American Arbitration Association. The outcome of such mediation by the Board
shall be binding on the parties only to the extent as they may then agree.

13.4. No Third Party Beneficiaries, No Assumption of Liabilities.

Notwithstanding any provision contained in this Agreement to the contrary, this
Agreement is intended as and shall be deemed to be an agreement for the sale of
assets and none of the provisions hereof shall be deemed to create any
obligation or liability of any party to any

 

22



--------------------------------------------------------------------------------

person or entity that is not a party to this Agreement, whether under a
third-party beneficiary theory, laws relating to transferee liabilities or
otherwise. Except as specifically provided otherwise in this Agreement, the
Settlement Agreement, any of the Termination Agreements, or any of the Ancillary
Agreements: Purchaser shall not assume and shall not discharge or be liable for
any debts, liabilities or obligations of Seller including, but not limited to,
any (a) liabilities or obligations of Seller to its creditors, shareholders or
owners, (b) liabilities or obligations of Seller with respect to any acts,
events or transactions occurring prior to, on or after the Closing,
(c) liabilities or obligations of Seller for any federal, state, county or local
taxes, or (d) any contingent liabilities or obligations of Seller, whether known
or unknown by Seller or Purchaser. Except as otherwise provided in this
Agreement, the Settlement Agreement, any of the Termination Agreements, or any
of the Ancillary Agreements: Purchaser shall have no duty whatsoever to take any
action or receive or make any payment or credit arising from or related to any
services provided or costs incurred in connection with the management and
operation of the Property or any business conducted on the Property prior to the
closing, including, but not limited to, any matters relating to cost reports,
collections, audits, hearings, or legal action arising therefrom.

13.5. Entire Agreement.

This Agreement and the Exhibits hereto and the Termination Agreements and the
Settlement Agreement embody the entire agreement between the parties relative to
the subject matter, and there are no oral or written agreements between the
parties, nor any representations made by either party relative to the subject
matter, which are not expressly set forth herein or therein.

13.6 Amendment.

This Agreement may be amended only by a written instrument executed by the
Purchaser and Seller.

13.7 Headings.

The captions and headings used in this Agreement are for convenience only and do
not in any way limit, amplify, or otherwise modify the provisions of this
Agreement.

13.8 Time of the Essence.

Time is of the essence of this Agreement. However, if the final date of any
period which is set out in any provision of this Agreement falls on a Saturday,
Sunday or legal holiday under the law of the United States or the State of Ohio,
in such event, the time of such period shall be extended to the next day which
is not a Saturday, Sunday or legal holiday.

13.9 Governing Law.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Ohio and the laws of the United States.

 

23



--------------------------------------------------------------------------------

13.10 Successors and Assigns.

This Agreement shall bind and inure to the benefit of Seller, Purchaser and
their respective successors and assigns. Except for an assignment to a wholly
owned subsidiary of Purchaser or to a single purpose entity formed and
controlled by one or more principals of Purchaser, in which event, the consent
of Seller shall not be required provided Purchaser promptly notifies Seller of
such assignment, Purchaser may not assign this Agreement without first obtaining
Seller’s written consent. Any assignment in contravention of this provision
shall be void. No assignment shall release the Purchaser herein named from any
obligation or liability under this Agreement. Any assignee shall be deemed to
have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto. If Purchaser
requests Seller’s written consent to any assignment, Purchaser shall (a) notify
Seller in writing of the proposed assignment; (b) provide Seller with the name
and address of the proposed assignee; (c) provide Seller with financial
information including financial statements of the proposed assignee; and
(d) provide Seller with a copy of the proposed assignment.

13.11 Invalid Provision.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and, the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by such illegal, invalid or unenforceable
provision or by its severance from this Agreement.

13.12 Attorneys’ Fees.

In the event it becomes necessary for either party hereto to file suit to
enforce this Agreement or any provision contained herein, the party prevailing
in such suit shall be entitled to recover, in addition to all other remedies or
damages as herein provided, reasonable attorneys’, paralegals’, or expert
witnesses’ fees and costs incurred in such suit at trial or on appeal or in
connection with any bankruptcy or similar proceedings.

13.13 Multiple Counterparts and Facsimile Transmission.

This Agreement may be executed in a number of identical counterparts, each of
which for all purposes is deemed an original, and all of which constitute
collectively one (1) agreement, but in making proof of this Agreement, it shall
not be necessary to produce or account for more than one such counterpart.
Facsimile copies of signatures on this Agreement shall be deemed to be
originals.

13.14 Non-Merger.

Any provision hereof which by its terms would be performed after Closing shall
survive the Closing, and shall not merge in the Closing or in the Deed, for a
period of twelve (12) months following the Closing Date, except as specifically
provided to the contrary herein.

 

24



--------------------------------------------------------------------------------

13.15 No Recording.

Neither party shall record this Agreement or a short form notice or memorandum
of this Agreement in any public records or in any other place of recording and
any such recording shall constitute a default by the recording party under this
Agreement.

13.16 [Reserved].

13.17 Purchaser’s Assumption of Service Contracts.

Prior to the expiration of the Inspection Period, Purchaser shall provide to
Seller a list of those Service Contracts which Purchaser elects to assume, if
permitted pursuant to the particular Service Contract (the “Assumed Service
Contracts”). If Purchaser fails to notify Seller of which Service Contracts it
desires to assume, Purchaser will be deemed to have agreed to assume all Service
Contracts as permitted pursuant to the terms of such Service Contracts. All
Service Contracts Purchaser elects not to assume shall be terminated by Seller
on or before Closing; provided, however, that Seller shall be responsible for
any termination fees incurred with the termination of those Service Contracts
which are not to be assumed.

13.18 Section 1031 Exchange.

Either party may consummate the purchase or sale (as applicable) of the Property
as part of a like kind exchange (an “Exchange”) pursuant to § 1031 of the Code,
provided that: (a) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of an Exchange be a
condition precedent or condition subsequent to the exchanging party’s
obligations under this Agreement; (b) the exchanging party shall effect its
Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary; (c) neither party shall be required to
take an assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the other party; and (d) the
exchanging party shall pay any additional costs that would not otherwise have
been incurred by the non-exchanging party had the exchanging party not
consummated the transaction through an Exchange. Neither party shall by this
Agreement or acquiescence to an Exchange desired by the other party have its
rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with § 1031 of the Code.

13.19 Limitation of Liability.

Purchaser hereby acknowledges and agrees that in no event shall any partner or
member or officer of Seller or any partner or member or officer of any member of
Seller (or any of such member’s members or officers or partners) ever be liable
to Purchaser as a result of a breach of this Agreement, and Purchaser agrees to
look solely to Seller for satisfaction of any claim, loss or damage, except and
unless Seller is hereinafter dissolved prior to the expiration of the period
(the “Survival Period”) commencing on the Closing Date and ending on the date
which is twelve (12) months following the Closing Date. In consideration of such

 

25



--------------------------------------------------------------------------------

acknowledgement and agreement of Purchaser, Seller hereby agrees that Seller
shall remain in existence through the Survival Period, and will maintain
tangible net worth as determined by Seller in its reasonable judgment, in an
amount of at least $9.25 million. Seller shall provide to Purchaser during the
Survival Period on a quarterly basis a letter from a reputable financial
institution or an accounting firm indicating that Seller has, at quarter end,
maintained such net worth. Seller hereby acknowledges and agrees that in no
event shall any partner or member of Purchaser ever be liable to Seller as a
result of a breach of this Agreement, and Seller agrees to look solely to
Purchaser for satisfaction of any claim.

13.20. Record Retention.

From the Closing Date until the third (3rd) anniversary of the date Seller’s
2007 tax returns for the Property following the Closing Date are due and filed,
Purchaser agrees to furnish to Seller, upon request, as promptly as practicable,
and at Seller’s expense, such information (including access to books, records,
computer files and personnel) and assistance relating to Purchaser as is
reasonably necessary for the filing of any return, amended return or other
report required to be filed by Seller for the preparation for any audit or for
the prosecution or defense of any action or proceeding with respect to all
federal, state, local or foreign taxes, charges, fees, levies or other
assessments, however denominated. After such third anniversary, Purchaser agrees
not to destroy or dispose of any such books, records or computer files without
providing Seller with reasonable notice and opportunity to take possession of
all or part thereof, at Seller’s expense.

[The remainder of this page is blank intentionally;

the signature page(s) follow.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement as of the
Execution Date.

 

    SELLER:    

RISING TIDE DEVELOPMENT, LLC, a

Delaware limited liability company

    By: Mizzen, LLC, its Sole Member     By: Amsdell Holdings X, Inc., its
Manager Date Executed: August 6, 2007     By:   /s/ Robert J. Amsdell        
Robert J. Amsdell, President     PURCHASER:    

U-STORE-IT, L.P.,

a Delaware limited partnership

    By: U-Store-It Trust, its General Partner Date Executed: August 6, 2007    
By:   /s/ Dean Jernigan        

Dean Jernigan,

President and Chief Executive Officer

U-Store-It Trust, a Maryland real estate investment trust, hereby
unconditionally and absolutely guarantees all payment obligations of Purchaser
under this Agreement.

 

U- Store-It Trust By:   /s/ Dean Jernigan Its:   President and Chief Executive
Officer

 

27